IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00320-CV

JUDITH HOLMES,
                                                           Appellant
v.

SHIRLEY AL JAAFREH,
                                                           Appellee



                          From the County Court at Law
                              Walker County, Texas
                             Trial Court No. 10598CV


                          MEMORANDUM OPINION


       Shirley Al Jaafreh, as landlord, brought an eviction (forcible detainer) action

against Judith Hoce Holmes in justice court on March 22, 2011. The justice court found

for Al Jaafreh and awarded her possession. Holmes appealed to the county court, and

after a trial de novo on June 28, the county court also ruled for Al Jaafreh. A judgment

awarding Al Jaafreh possession was signed on July 13, and it ordered Holmes to vacate

the premises no later than July 30.

       Holmes filed a notice of appeal, but she did not file a supersedeas bond within
ten days of the judgment.1 See TEX. PROP. CODE ANN. § 24.007 (West Supp. 2012).

Asserting three issues, Holmes, who is pro se, appeals. Her three issues are: (1) the trial

court erred in denying Holmes’s plea in abatement; (2) Al Jaafreh’s first amended

petition was untimely filed; and (3) the trial court’s alignment of Al Jaafreh as plaintiff

in the trial de novo was improper.

                In Texas, the procedure to determine the right of possession of real
        property, if there was no unlawful entry, is the action of forcible detainer.
        TEX. PROP. CODE ANN. § 24.002 (Vernon 2000). A forcible detainer action is
        intended to be a speedy, simple, and inexpensive means to obtain
        immediate possession of property. Marshall v. Hous. Auth., 198 S.W.3d
782, 787 (Tex. 2006); see TEX. PROP. CODE ANN. §§ 24.001-24.011 (Vernon
        2000 & Supp. 2009). Judgment of possession in a forcible detainer action is
        not intended to be a final determination of whether the eviction is
        wrongful; rather, it is a determination of the right to immediate
        possession. Marshall, 198 S.W.3d at 787; see TEX. PROP. CODE ANN. § 24.008
        (Vernon 2000) (providing that a suit for forcible detainer “does not bar a
        suit for trespass, damages, waste, rent, or mesne profit”).

        …

                Pursuant to section 24.007 of the Texas Property Code, a judgment
        of possession in a forcible detainer action may not be stayed pending
        appeal unless the appellant timely files a supersedeas bond in the amount
        set by the trial court. TEX. PROP. CODE ANN. § 24.007 (Vernon 2000). Thus,
        if a proper supersedeas bond is not filed, the judgment of possession may
        be enforced, including issuance of a writ of possession evicting the tenant
        from the premises. Marshall, 198 S.W.3d at 786. However, an appellant’s
        failure to supersede the judgment of possession does not divest the
        appellant of her right to appeal. Id. at 786-87. But, it may cause her appeal
        to be moot. See id. at 787.

               We are prohibited from deciding moot controversies.               Nat’l
        Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A justiciable
        controversy between the parties must exist at every stage of the legal

1
  Al Jaafreh subsequently obtained a writ of possession because Holmes did not vacate the premises.
Holmes filed an emergency petition (motion) for temporary injunction, asking us to stay the execution of
the writ of possession. In an unpublished order, we denied Holmes’s emergency petition because of her
failure to file a supersedeas bond.

Holmes v. Al Jaafreh                                                                             Page 2
       proceedings, including the appeal, or the case is moot. Williams v. Lara, 52
S.W.3d 171, 184 (Tex. 2001). The Texas Supreme Court has held that even
       if an appellant gives up possession of the premises after the trial court
       signs a judgment of possession, the appeal may not be moot so long as (1)
       the appellant timely and clearly expresses her intent to appeal and (2) the
       appellate relief requested is “not futile; that is, so long as she held and
       asserted a potentially meritorious claim of right to current, actual
       possession of the [premises].” Marshall, 198 S.W.3d at 787.

Cavazos v. San Antonio Hous. Auth., No. 04-09-00659-CV, 2010 WL 2772450, at *1-2 (Tex.

App.—San Antonio July 14, 2010, no pet.) (mem. op.); see McElroy v. Teague Hous. Auth.,

No. 10-10-00009-CV, 2012 WL 149227, at *1-2 (Tex. App.—Waco Jan. 18, 2012, no pet.)

(mem. op.).

       Holmes’s brief does not present any basis for claiming a right to current, actual

possession of the premises; she does not request possession and acknowledges that she

is not requesting possession. None of Holmes’s three issues has any bearing on her

right to actual possession of the premises. See, e.g., Pierson v. Reynolds, No. 14-06-01023-

CV, 2007 WL 2447550, at *2 (Tex. App.—Houston [14th Dist.] Aug. 30, 2007, no pet.)

(mem. op.) (holding that appellant’s issues had no bearing on appellant’s right to actual

possession); see also McElroy, 2012 WL 149227, at *2 n.2 (same). The issue of possession

is thus moot. See Cavazos, 2010 WL 2772450, at *2 (citing Marshall, 198 S.W.3d at 787); see

also McElroy, 2012 WL 149227, at *2.

       “Where the issue of possession is moot, issues independent of possession are still

reviewable on appeal.” Stevenson v. Hous. Auth. of City of Austin, 385 S.W.3d 684, 687

(Tex. App.—El Paso 2012, no pet.) (citing Rice v. Pinney, 51 S.W.3d 705, 707 (Tex. App.—

Dallas 2001, no pet.)); see McElroy, 2012 WL 149227, at *2. Holmes’s three issues are not


Holmes v. Al Jaafreh                                                                  Page 3
independent of the right of possession; thus, we lack jurisdiction to consider them. See

Stevenson, 385 S.W.3d at 687; cf. McElroy, 2012 WL 149227, at *2 (reviewing independent

issue of attorney’s fees).

       Because the issue of possession is moot, we must vacate the county court’s

judgment of possession. Cavazos, 2010 WL 2772450, at *2 (citing and quoting Marshall,
198 S.W.3d at 785) (“We conclude that Marshall’s case is moot and that the court of

appeals erred in dismissing only the appeal and leaving the trial court’s judgment in

place.”); see Pierson, 2007 WL 2447550, at *2 (citing Marshall, 198 S.W.3d at 787 and

vacating trial court’s judgment); see also McElroy, 2012 WL 149227, at *2.

       We vacate as moot the county court’s judgment of eviction, and we dismiss this

appeal as moot. See Pierson, 2007 WL 2447550, at *2.




                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Judgment vacated and appeal dismissed
Opinion delivered and filed May 30, 2013
[CV06]




Holmes v. Al Jaafreh                                                              Page 4